Title: Archibald Thweatt to Thomas Jefferson, 2 August 1812
From: Thweatt, Archibald
To: Jefferson, Thomas


            Dear Sir Richmond 2 Aug: 1812
            I received at Eppington three days ago, your favor of the 3d ulto:—It is to be regretted that our cross mails are so uncertain and dilatory.
            Agreeable to your request I now inclose Stith’s original receipt; to provide against any miscarriage I have retained a Copy, certified by Mr Charles E. Hay and myself, which I will files file in the bundle of papers from which the original receipt was taken. I examined all the books and papers at Mr Hay’s office, and found the extracts hereto annexed and nothing more on this subject.—I think you had better write Colo: Skipwith with respect to the land book, I have never seen him since our meeting in Richmond.
            I will most carefully preserve the books of Mr Wayles, but for the benefit of posterity I think they should be deposited with you or Mr John W. Eppes, as a recurrence at any future period, would more naturally be had to his family, or your’s or Colo: Skipwith’s.  —Your regards are sincerely and affectionately reciprocated by Mrs Thweatt and myself.—Yours &c
            
              Archibald
                Thweatt.
          